Title: From George Washington to Major General Nathanael Greene, 17 April 1779
From: Washington, George
To: Greene, Nathanael



Sir,
Head Qrs Middle brook Apl 17th 1779.

In Septr 1776 amidst the distresses we experienced in removing the Army from the City of New York (for want of Teams to transport the Stores &ca) Majr Gibbs put a valuable riding horse of his to one of my Baggage Waggons in which Service he received a hurt of which I am told he died within the space of a few days—this being the case he has a just claim on the public for another, and I have to request that you will furnish him accordingly. I am Sir Yr Most Hble Servt
Go: Washington
